DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 4/22/21 have been entered and considered.  Newly admitted claims 18-20 have been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukagawa et al (US 10,163,986 B2).
Regarding claim 16, Fukagawa et al discloses a display device comprising: a first pixel (Figure 3, reference PxG) and a second pixel (Figure 3, reference PxB) successively arranged along a first direction (Figure 3 reference X); a first color filter (Figure 3, reference 8G) on the first pixel (Figure 3 reference PxG); and a second color filter (Figure 3, reference 8B) arranged on the second pixel (Figure 3, reference PxB) to be adjacent to the first color filter (Figure 3, reference 8G) along the first direction (Figure 3 reference X), wherein the second color filter (Figure 3, reference 8B) is greater in width than the first color filter (Figure 3, reference 8G) in the first direction (Figure 3 reference X) in a plan view of the second color filter (Figure 3, reference 8B) and the first color filter (Figure 3, reference 8G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukagawa et al (US 10,163,986 B2) in view of Isa (US 2014/0035456 A1).
Fukagawa et al discloses the above claimed subject matter.
However, Fukagawa et al does not disclose further comprising a black matrix overlapping the first color filter and the second color filter at a boundary between the first pixel and the second pixel (claim 19).
Isa discloses a black matrix (Figure 1, reference 163) overlapping the first color filter (Figure 1, reference 165) and the second color filter (Figure 1, reference 166) at a boundary between the first pixel (Figure 1, reference G) and the second pixel (Figure 1, reference B).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Fukagawa et al with the teachings of Isa in order to form a black matrix over the first and second color filters in order to alleviate the influence of viewing angle dependency in display devices.
Allowable Subject Matter
4.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest wherein, in the first direction, the black matrix and the first color filter are smaller in overlapping width than the black matrix and the second color filter (claim 20), incorporated into claim 19, further incorporated into independent claim 16. 
7.	The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest a display device comprising: a black matrix overlapping the first color filter and the second color filter at a boundary between the first pixel and the second pixel, wherein the second color filter is expanded in a direction toward the first pixel at a boundary between the first pixel and the second pixel, and wherein, in the first direction, a width of an overlapping region of the black matrix and the first color filter is smaller than a width of an overlapping region of the black matrix and the second color filter (claim 1) and a black matrix overlapping the first color filter and the second color filter at a boundary between the first pixel and the second pixel, wherein the second color filter has an asymmetric structure in which a width of the second color filter in a first pixel direction is greater than a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
May 27, 2021